19-977-ag
Chen v. Garland

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York on the
31st day of August two thousand twenty-one.

Present:    JON O. NEWMAN,
            ROSEMARY S. POOLER,
            RAYMOND J. LOHIER, JR.,
                        Circuit Judges.
_____________________________________________________

HENG CHEN,

        Petitioner,

                      v.                                                   19-977

MERRICK B. GARLAND, UNITED STATES ATTORNEY GENERAL,

      Respondent.
_____________________________________________________

Appearing for Petitioner:     Mona Liza F. Lao, New York, N.Y.

Appearing for Appellee:       Joseph H. Hunt, Assistant Attorney General; Linda S. Wernery
                              Assistant Director; Steven K. Uejio, Trial Attorney, Office of
                              Immigration Litigation, United States Department of Justice,
                              Washington, D.C.

Appeal from the Board of Immigration Appeals.

     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the petition for review be and it hereby is DENIED.
        Heng Chen, a native and citizen of the People’s Republic of China, seeks review of a
March 19, 2019, decision of the Board of Immigration Appeals (“BIA”) affirming a December 1,
2017, decision of an Immigration Judge (“IJ”) denying asylum, withholding of removal, and
protection under the Convention Against Torture (“CAT”). In re Heng Chen, No. A 208 618
110 (B.I.A. Mar. 19, 2019), aff’g No. A 208 618 110 (Immig. Ct. N.Y. City Dec. 1, 2017). We
assume the parties’ familiarity with the underlying facts, procedural history, and specification of
issues for review.

        We have reviewed both the IJ’s and the BIA’s opinions “for the sake of completeness.”
Wangchuck v. Dep’t of Homeland Security, 448 F.3d 524, 528 (2d Cir. 2006). The applicable
standards of review are well established. See 8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao v.
Sessions, 891 F.3d 67, 76 (2d Cir. 2018) (reviewing adverse credibility determination for
substantial evidence). The IJ may, “[c]onsidering the totality of the circumstances” base a
credibility finding on an asylum applicant’s “demeanor, candor, or responsiveness,” the
plausibility of his account, and inconsistencies in his statements or between his statements and
other evidence, “without regard to whether an inconsistency, inaccuracy, or falsehood goes to the
heart of the applicant’s claim.” 8 U.S.C. § 1158(b)(1)(B)(iii). “We defer . . . to an IJ’s [adverse]
credibility determination unless, from the totality of the circumstances, it is plain that no
reasonable fact-finder could make such an adverse credibility ruling.” Xiu Xia Lin v. Mukasey,
534 F.3d 162, 167 (2d Cir. 2008); accord Hong Fei Gao, 891 F.3d at 76. Here, substantial
evidence supports the adverse credibility determination.

        The IJ reasonably relied on inconsistencies in Chen’s testimony and between his
testimony and other evidence regarding the timeline of his introduction to Christianity and the
raid on his underground church. When counsel for the Department of Homeland Security asked
Chen whether he had any exposure to religion prior to his 2014 application for a student visa,
Chen initially responded that his sister spread the gospel to him before then, but he later testified
that his sister did not spread the gospel to him until February 2015 after she came to the United
States, and his sister initially testified that she first spoke to him about Christianity after he
arrived in the United States in 2016. The IJ was not required to credit his explanation that he
knew of his sister’s practice before December 2014, but she did not spread the gospel to him
until February 2015, or his sister’s explanation that she misunderstood the question. See Majidi
v. Gonzales, 430 F.3d 77, 80–81 (2d Cir. 2005) (“A petitioner must do more than offer a
plausible explanation for his inconsistent statements to secure relief; he must demonstrate that a
reasonable fact-finder would be compelled to credit his testimony.” (internal quotation marks
omitted)). Moreover, Chen’s account of the police raid on his church in China was inconsistent
with the details provided in his friend’s letter. The IJ reasonably declined to credit Chen’s
explanation that he was just giving a general account because it did not resolve why he provided
different details. See Majidi, 430 F.3d at 80–81.




                                                  2
         Given these inconsistencies that called Chen’s credibility into question, the IJ also
reasonably relied on Chen’s failure to provide reliable corroborating evidence. 1 See Biao Yang v.
Gonzales, 496 F.3d 268, 273 (2d Cir. 2007) (“An applicant’s failure to corroborate his or her
testimony may bear on credibility, because the absence of corroboration in general makes an
applicant unable to rehabilitate testimony that has already been called into question.”). Chen
does not challenge this finding in this Court and “[w]e generally defer to the agency’s evaluation
of the weight to be afforded an applicant’s documentary evidence.” Y.C. v. Holder, 741 F.3d
324, 332, 334 (2d Cir. 2013).

       The adverse credibility determination is dispositive of asylum, withholding of removal,
and CAT relief because all three claims are based on the same factual predicate. See Paul v.
Gonzales, 444 F.3d 148, 156–57 (2d Cir. 2006). We have considered the remainder of Chen’s
arguments and find them to be without merit. Accordingly, the petition for review is DENIED.
Chen’s motion for a stay is also DENIED.


                                                     FOR THE COURT:
                                                     Catherine O’Hagan Wolfe, Clerk




1   The IJ’s reliance on omissions from Chen’s asylum application and his father’s letter provide
little additional support for the decision because the omitted information did not contradict Chen’s
later statements. See Hong Fei Gao, 891 F.3d at 78 (holding that “in general omissions are less
probative of credibility than inconsistencies created by direct contradictions in evidence and
testimony” (internal quotation marks omitted)). But the findings are not erroneous as a factual
matter and do not undermine the inconsistency findings discussed above.

                                                 3